Exhibit 10.6




[Form of FirstEnergy Solutions Corp. Retention Agreement]
FirstEnergy Solutions Corp. RETENTION AGREEMENT


THIS AGREEMENT, made effective this ___ day of ____, _______ is by and between
FirstEnergy Solutions Corp. (“Company”) and _________ “Employee”).


WHEREAS, the Company desires to provide an incentive to retain you because of
your critical skill set;


WHEREAS, Employee desires to remain in the employ of the Company in anticipation
and consideration of the benefits offered herein;


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, as well as other good and valuable consideration, and agreeing to be
legally bound hereby, the parties agree that Employee shall be a Participant in
FirstEnergy Solutions Corp. 2016 Key Employee Retention Plan (the “Plan” or
“KERP”), a copy of which the Employee acknowledges receipt of, and shall be
entitled to benefits thereunder as follows:


1.     Subject to the terms and conditions specified in the Plan, the Company
agrees to pay Employee a retention bonus which shall be calculated by
multiplying Employee’s base salary on December 1, 2016 by ___%, and shall be
rounded up to the nearest $100. Your retention bonus is $_______. If the Plan is
terminated prior to November 30, 2018 (“Early Termination Date”), then the full
retention bonus shall be paid to Employee. The retention bonus amount will be
reduced by applicable taxes and paid to Employee as soon as practicable, but no
later than 75 days after the date the Employee earns the right to such payment.
In return and in consideration of payment of the retention bonus, Employee must
remain in the employ of the Company in the employee’s current, similar or higher
level position until at least through the earlier of the Early Termination Date
or November 30, 2018.
    
2.    If Employee is: (i) involuntarily terminated by the Company for cause, or
(ii) voluntarily terminates prior to November 30, 2018 or the Early Termination
Date, such Employee’s retention bonus shall be forfeited. For any other
terminations (i.e., death, disability, involuntary termination by the Company
without cause such as a termination due to the completion of a wind down process
or a sale), Employee will be paid his or her full retention bonus no later than
the 15th day of the second month in the year following the date of the
Employee’s termination.
   
3.    If, at any time prior to the earlier of November 30, 2018 or the Early
Termination Date, Company transfers Employee to a different position within the
Company or with an affiliate of FirstEnergy Corp., then the retention bonus
shall be paid as set forth in Paragraph 1 as if earned on November 30, 2018. If
Employee transfers to another position without Company permission, his or her
retention bonus will be forfeited.
   
4.    This Agreement does not constitute a promise or guarantee of employment,
and may not be so interpreted. The Company retains the right to discharge
Employee in accordance with Human Resources Letter 201, or for cause as defined
in the Plan. Furthermore, Employee acknowledges that he or she is subject to all
of Company’s policies and procedures; and further agrees to utilize his or her
best efforts and maintain an acceptable level of performance, the determination
of such shall be within the sole discretion of the Company.






--------------------------------------------------------------------------------




5.    General Provisions.    This Agreement may not be assigned by Employee
without the prior written consent of the Company. This Agreement shall be
governed under the laws of the State of Ohio and the parties submit to the
jurisdiction thereof, and any action brought thereon shall be brought in the
Common Pleas Court of Summit County, Ohio or in Federal District Court in the
Northern District of Ohio. If a court were to determine this or any other
provision of this agreement to be unenforceable, then the remaining terms shall
remain in full force and effect. This Agreement and the terms of the KERP (which
shall supersede any conflicting terms in this Agreement) contains the entire
agreement of the parties and may not be amended except by a writing signed by
both parties. Additionally, the terms of this Agreement are strictly
confidential. A breech of this confidentiality by Employee forfeits payment of
the amount outlined in Paragraph 1.


6.    General Release. In consideration for the retention bonus outlined in
Paragraph 1, prior to receipt of retention bonus, Employee agrees to execute for
himself/herself, his or her heirs, executors, administrators, agents, assigns, a
release to fully discharge Company or FirstEnergy Corp. from any and all claims.
The release shall be in a form as determined by the Company. Failure to execute
such a release will result in the forfeiture of his or her retention bonus.


WHEREFORE, the parties have executed this Agreement effective on the date first
set forth above.






 
 
 
 
 
Leadership Name
 
Signature
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee
 
Signature
 
Date
 
 
 
 
 







